Moule, J. (dissenting).
I dissent and would grant a new trial unless plaintiff stipulates to a reduction of the damage award to $2,500. Since plaintiff’s income at the time of arrest was $80 to $150 per week in commissions, the jury award represents approximately one and one-half years’ compensation at his highest pay rate. This is excessive in view of the fact that only one and one-half days of plaintiff’s incarceration are attributable to the false imprisonment claim. (Appeal from judgment of Erie Supreme Court—false arrest.) Present—Simons, J. P., Hancock, Jr., Callahan, Doerr and Moule, JJ.